DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 27 May 2022. Claims 1-20 have been examined.

Claim Objections
Claim 11 is objected to because it is missing a word in the phrase “the computer-implemented method of claim 9, wherein the inferred backend server knowledge at least one of…”.  For examination purposes, the phrase is interpreted as “the computer-implemented method of claim 9, wherein the inferred backend server knowledge comprises at least one of…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al., US 20050207439 A1, hereinafter Iyengar, in view of Pesala et al., Pub. No.: US 20160246841 A1, hereinafter Pesala.

	As per claim 1, Iyengar discloses A computer-implemented method comprising: 
	identifying, by a coalescing service, performance data associated with one or more backend servers over a plurality of interactions with the one or more backend servers (fig. 1, items 160 and 180-1 to 180-n and pars. 27-29, 34-36, 39-42); 
inferring backend server knowledge based on the identified performance data (see mapping above – examples of inferring knowledge include calculating a mean of identified response time performance data, as well as observing the mean with respect to the response time target. Other examples the claimed inferring include optimizing performance of best effort classes with constraints, xth percentile targets, estimation of request statistics using history (i.e. performance) data);
	instantiating, within the coalescing service, a plurality of execution windows to which received queries are to be assigned, each execution window having an assigned deadline within which to execute and associated with a subset of the inferred backend server knowledge (see mapping above including at least pars. 35-37 wherein both QoS classes and queues are alternative teachings of the execution windows as claimed and associated with the calculation of a mean and the other disclosed examples of the claimed inferring. At least pars. 60 and 67 disclose assigning a max tolerable wait time and/or a target request response time to each queue/class (i.e. each execution window having an assigned deadline within which to execute). Additionally, and/or alternatively, pars. 52-58 disclose a dispatch deadline (another disclosure of the claimed assigned deadline)); 
	analyzing at least a first query among the received queries to identify one or more characteristics of the first query (see mapping above including at least pars. 34-37); 	
	assigning the first query to a first execution window among the plurality of execution windows according to a correspondence between the identified characteristics and the subset of the inferred backend server knowledge associated with the first execution window (see rejection of at least the inferring and analyzing limitations above); and 
	upon detecting an occurrence of a specified trigger for at least one of the queries in the first execution window, 
executing those queries, including the first query (see at least pars. 37, 52-60 wherein the disclosed dispatching and admitting correspond to the claimed executing as claimed). Although Iyengar’s par. 37 disclosure of executing “one or several requests waiting in one of the queues” encompasses the possibility of executing all queries in a queue, the reference does not explicitly require the execution of all queries. 
	However, Pesala, in the related field of endeavor of query processing discloses at least the limitation of executing (all of) those queries, including the first query that are assigned to the first execution window (see Pesala, at least fig. 9, steps 904 and 906 as well as par. 48, fifth sentence).
	Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Pesala’s teaching in the related field of endeavor of query processing would have allowed Iyengar’s method to implement the requirement to execute all queries that are grouped together (such as in Iyengar’s queues or classes). This is because Iyengar states, in par. 56, that “It is to be appreciated that, in addition to the above-mentioned core scheduling rules, one or more of other rules may be included to improve throughput and system performance” and the above-cited portion of Pesala is one such scheduling rule.

	As per claims 13 and 20, they are analogous to claim 1 and are therefore likewise rejected.

	As per claim 2, Iyengar in view of Pesala discloses the computer-implemented method of claim 1, wherein each of the received queries that were assigned to the first execution window before the occurrence of the specified trigger are executed during execution of the first execution window (see Pesala, at least fig. 9, steps 904 and 906 as well as par. 48, fifth sentence and rationale to combine as provided in the rejection of claim 1).

	As per claim 3, Iyengar in view of Pesala discloses the computer-implemented method of claim 1, wherein the specified trigger comprises at least one of: reaching the deadline assigned to the first execution window (see Iyengar at least pars. 37, 52-60 wherein the disclosed dispatching and admitting correspond to the claimed executing as claimed with respect to reaching a deadline); reaching a specified number of queries assigned to the first execution window; receiving a specified type of query ((see Iyengar at least pars. 25-30; also, see Pesala, pars. 12, 32, 37 and 42 with disclose multiple examples of “type of query” as claimed); or receiving a query with a specified deadline (see Iyengar at least pars. 37, 52-60 wherein the disclosed dispatching and admitting correspond to the claimed executing as claimed with respect to reaching a deadline of a received query).

	As per claim 4, Iyengar in view of Pesala discloses The computer-implemented method of claim 3, wherein the deadline assigned to the first execution window is established as a default trigger if other triggers for other queries are not detected (see Iyengar at least pars. 37, 52-60).

	As per claim 5, Iyengar in view of Pesala discloses the computer-implemented method of claim 1, wherein each execution window has a current state that is changeable by the coalescing service based on detecting the occurrence of the specified trigger (see rejection of claim 1 above – note that a change in state corresponds to admitting/dispatching requests as disclosed in at least pars. 52-60).

	As per claim 6, Iyengar in view of Pesala discloses The computer-implemented method of claim 1, wherein each execution window has an identifier that uniquely identifies the execution window within the coalescing service (see Iyenger at least pars. 25-30 and 37 wherein each QoS class has a type identifier and each queue is a particular and distinct instance of a queue data structure).

	As per claim 7, Iyengar in view of Pesala discloses the computer-implemented method of claim 1, wherein the deadline assigned to each execution window is variable and is determined by the coalescing service (see Iyenger at least pars. 53-61, 66).

	As per claim 8, Iyengar in view of Pesala discloses the computer-implemented method of claim 1, wherein the identified characteristics of the first query comprise at least one of: type of query, type of information being queried, criticality of query, type of database being queried, size of query, or latency tolerance (see rejection of first three limitations of claim 1 including at least Iyengar pars. 25-30, 34-37).

	As per claim 9, Iyengar in view of Pesala discloses the computer-implemented method of claim 1, wherein inferring backend server knowledge is based on identified performance data comprising data access times, data transfer speeds, server names, internet protocol (IP) or media access control (MAC) addresses, server locations, or packet header information (see Iyengar at least pars. 27-34, 39, 42, 46 where the mean response time, expected service time of request, execution time, throughput, completion rate, response time etc. all comprise at least performance data comprising data access times).

	As per claim 10, Iyengar in view of Pesala discloses the computer-implemented method of claim 1, wherein the first query is further assigned to the first execution window according to a correspondence between the identified characteristics and backend system knowledge explicitly provided to the coalescing service by the backend server (see rejection of claim 1, inferring and instantiating limitations).

	As per claim 11, Iyengar in view of Pesala discloses the computer-implemented method of claim 9, wherein the inferred backend server knowledge at least one of: backend latency requirements, backend partitions, maximum number of queries per token bucket, or location of backend servers (Iyengar, pars. 37, 42, 56-60, disclose waiting (i.e. backend latency requirements)).

	As per claim 14, Iyengar in view of Pesala discloses the system of claim 13, wherein the queries are received from a plurality of different agents, each agent being configured to execute a specified workload (Iyengar, pars. 11, 12, 16, 17, 23, 67).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iyengar as modified above and further in view of Natarajan et al., Pub. No.: US 20090077011 A1, hereinafter Natarajan.

	As per claim 12, Iyengar as modified discloses the computer-implemented method of claim 11. The combination does not explicitly disclose, however Natarajan in the same field of endeavor of query processing discloses wherein queries satisfied by data stored on a specified backend partition are assigned to a common execution window (Natarajan, par. 48; see also, Iyengar, par. 69).
	Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Natarajan’s teaching in the related field of endeavor of query processing would have allowed Iyengar’s method to arrive at a system that supports a distributed database that is scalable and supports parallelization as per pars. 13-17 of Natarajan. Furthermore, par. 22 of Natarajan states “The present invention, therefore, relates to a novel system and method for executing the compute-intensive parts of one or more from a multiplicity of database queries on a separate and independent parallel high-performance computing system. The overall dispatching and remote execution of this workload from the database server to the attached HPC platform is performed such that from the perspective of the application end-user issuing the database query, it is just as if this workload were performed by an equivalent user-defined program on the database server itself, but with better parallel performance due to the remote execution.”

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar as modified above and further in view of Tarasuk-Levin et al., Pub. No.: US 20200034191 A1, hereinafter Tarasuk-Levin.

	As per claim 15, Iyengar as modified discloses the system of claim 14. The combination does not explicitly disclose, however Tarasuk-Levin in the same field of endeavor of data storage and query processing discloses wherein at least a portion of the received queries are received as elastic network interfaces (ENIs) are updated for one or more of the agents (see Tarasuk-Levin, at least par. 18). Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Tarasuk-Levin’s teaching in the related field of endeavor of data storage and query processing would have allowed the combination to support queries that are received as elastic network interface which are well known as virtual network interface cards.  As stated in par. 1 of Tarasuk-Levin “An ENI is a software-based virtual network interface that can be implemented within a host. An ENI can function similarly to a network interface card (NIC) in that an ENI may be addressable, such as through an Internet Protocol (IP) address, and may function as a gateway to a host computer. A host computer may have several ENIs.” Par. 18 of Tarasuk-Levin describes that ENI queries are used to update information of respective ENIs automatically and without user invention, based on IP based metadata . 

	As per claim 16, Iyengar as modified discloses The system of claim 15, wherein the ENIs for the agents are updated automatically upon the occurrence of the specified trigger (see rejection of claim 15 and rationale to combine).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar as modified above and further in view of Clark et al., Pub. No.: US 20120144234 A1, hereinafter Clark.

	As per claim 17, Iyengar as modified discloses the system of claim 13. The combination does not explicitly disclose, however Clark in the same field of endeavor of data storage and query processing discloses further comprising detecting the occurrence of one or more errors upon executing the queries assigned to the first execution window (Clark, pars. 13, 99-102; see Iyengar as cited in the rejection of claim 1 for the assignment to execution windows).
	Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of the cited references because Clark’s teaching in the related field of endeavor of data storage and query processing would have allowed the combination to implement “a system, wherein an active system management capability can resubmit a query following its execution failure, but using a different set of components, features or code paths than the previous set of components, features or code paths that resulted in the failure. Moreover, this active system management capability can be used to alert users, DBAs and other personnel, including vendor personnel, of potential problems or potential issues in components, features or code paths, and communicate ways to avoid those problems or issues” as stated in par. 8 of Clark.

	As per claim 18, Iyengar as modified discloses The system of claim 17, further comprising performing one or more remediation steps to remediate the detected errors (see rejection of claim 17 above and rational to combine).

	As per claim 19, Iyengar as modified discloses the system of claim 18, wherein the one or more remediation steps comprise at least one of resubmitting the queries in the first execution window or splitting up the queries in the first execution window for subsequent resubmission (see rejection of claim 17 above and rational to combine).




Response to Arguments
Applicant’s arguments with respect to the 35 USC 101 rejection are persuasive; accordingly, this rejection has been withdrawn. Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments. Iyengar, US 20050207439 A1, has been applied which teaches the newly claimed subject matter.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20090157666 A1
Par. 83
Observing query latency requirements 
US 20140379712 A1
Pars. 85, 119, 215
Query processing and execution windows having a set time length




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154